Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Deshawn Edward Derr appeals the district court’s order denying his motion for reconsideration filed in his criminal case. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Derr, No. 1:11-cr-00517-JCC-1 (E.D. Va. filed Aug. 12, 2015; entered Aug. 13, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.